DETAILED ACTION

                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
Claims 1-2, 4-5, 10-11, 13, and 16-19 have been amended; claims 1-20 are currently pending. 

                                           Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed.	

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (USPN 9247647 B1, hereinafter “Yoon”) in view of Bhagat (USPN 5070317 A, hereinafter “Bhagat”) and Tomita et al. (US 2017/0188455 A1, hereinafter “Tomita”).

In regards to claim 1, Yoon discloses (See, for example, annotated Fig. 9 below) a microelectronics package, comprising: a substrate (999) comprising a dielectric; an inductor (906) component comprising one or more wires within a magnetic core over the dielectric, wherein the inductor (906) component is bonded to the substrate (999) by first and second solder joints (99); 
an inductor loop comprising: 
	first (95) and second (96) traces on a first side of the dielectric (912); 
	first (95v) and second (96v) vias extending through the dielectric (912); 
	the first (95S) and second (96S) solder joints over a second side of the dielectric (912) opposite the first side ; and a first wire of the one or more wires of the inductor component (inductors are coils of wires spirally turning around the core component); and 
a solder mask (9, See also “9b”) between the inductor component (906) and the dielectric (912) and at least partially within the inductor loop, wherein the first (95S) and second (96S) solder joints are surrounded by the solder mask (9), and wherein the solder mask (9) comprises a magnetic material.
	Yoon fails to explicitly teach that the inductor comprises one or more wires within a magnetic core over the dielectric layer; and the solder mask comprises a magnetic material. 
However, Bhagat while disclosing inductor for integrated circuits teaches (See, for example, Figs. 16A/16B)  that the inductor comprises one or more wires within a magnetic core (140a) over the dielectric layer (See, for example, 25, 35).

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Yoon, as disclosed by Bhagat, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

	Yoon as modified above further fails to explicitly teach that the solder mask comprises a magnetic material. 
	It is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the solder mask comprising a magnetic material because it is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. (See, US20170188455 A1, Par [0056]). 

In regards to claim 11, Yoon discloses (See, for example, annotated Fig. 9 below) a  system comprising: a microelectronics package, comprising: a substrate (999) comprising a dielectric; an inductor (906) component comprising one or more wires within a magnetic core over the dielectric, wherein the inductor (906) component is bonded to the substrate (999) by first (95S) and second (96S) solder joints (99); 

an inductor loop comprising: 
	first (95) and second (96) traces on a first side of the dielectric (912); 
	first (95v) and second (96v) vias extending through the dielectric (912); 
	the first (95S) and second (96S) solder joints over a second side of the dielectric (912) opposite the first side ; and a first wire of the one or more wires of the inductor component (inductors are coils of wires spirally turning around the core component);
and a solder mask (9, see also “9b”) between the inductor component (906) and the dielectric (912) and at least partially within the inductor loop, wherein the first (95S) and second (96S) solder joints are surrounded by the solder mask (9), and wherein the solder mask (9); and a die (902) coupled to the substrate, wherein the die (902) comprises an integrated circuit that is coupled to the inductor (906).

	Yoon fails to explicitly teach that the inductor comprises one or more wires within a magnetic core over the dielectric layer; and the solder mask comprises a magnetic material. 
However, Bhagat while disclosing inductor for integrated circuits teaches (See, for example, Figs. 16A/16B)  that the inductor comprises one or more wires within a magnetic core (140a) over the dielectric layer (See, for example, 25, 35).

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Yoon, as disclosed by Bhagat, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

	Yoon as modified above further fails to explicitly teach that the solder mask comprises a magnetic material. 

	It is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the solder mask comprising a magnetic material because it is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. (See, US20170188455 A1, Par [0056]). 

In regards to claim 16, Yoon discloses (See, for example, annotated Fig. 9 below) a  method comprising: forming first (95) and second (96) traces on a first side of a package substrate, a dielectric (912) on the first (95) and second (96) traces and over the first side,  and  first and second bond pads (pads corresponding to the vias 95v and 96v, where the solder balls are placed) on the dielectric and coupled to the first (95) and second (96) traces by first (95v) and second (96v) vias; 
depositing a solder mask (9) on the dielectric (912), 
depositing solder (95S/96S) on the bond pads (See the pads where the solder balls are placed); placing an inductor component (906) over the solder mask (9) and the solder(95S/96S), 
the inductor component comprising one or more wires within a magnetic core (inductors are coils of wires spirally turning around the core component), and  
reflowing the solder to bond the inductor component (906) to first (95S) and second (96S) solder joints, and 
to form an inductor loop comprising the first (95) and second (96) traces, 
the first (95v) and second (96v) vias, 
the first and second bond pads (pads corresponding to the vias 95v and 96v, where the solder balls are placed), 
the first (95S) and second (96S) solder joints, and a first wire of the one or more wires of the inductor component (inductors are coils of wires spirally turning around the core component), wherein the solder mask (9, See also “9b”) is at least partially within the inductor loop. 

	Yoon fails to explicitly teach that the inductor comprises a magnetic core; and the solder mask comprises a magnetic material. 
However, Bhagat while disclosing inductor for integrated circuits teaches (See, for example, Figs. 16A/16B) that the inductor comprises one or more wires within a magnetic core (140a). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Yoon, as disclosed by Bhagat, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

	Yoon as modified above further fails to explicitly teach that the solder mask comprises a magnetic material. 
	It is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. And, it is readily known in the art of semiconductor package to heat and reflow solder balls to make physical and electrical connections between bonding devices/surfaces.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the solder mask comprising a magnetic material because it is well known in the art that magnetic particles or ferrous particles are incorporated into a solder mask, solder top mask, or a solder resist layer for the purpose of protecting against oxidation and for the purpose of preventing solder bridges (an unintended electrical connection between two conductors) from forming between the closely spaced solder contact points. (See, US20170188455 A1, Par [0056]). In regards to reflowing the solder ball, it is readily known in the art of semiconductor package to heat and reflow solder balls to make physical and electrical connections between bonding devices/surfaces. 

In regards to claims 2 and 13, Yoon as modified above discloses (See, for example, Figs. 16A/16B, Bhagat) the inductor component comprises a plurality of parallel wires (70/170) embedded in the magnetic core (140a).

In regards to claim 6, Yoon as modified above discloses the magnetic material of the solder mask comprises any one of any one of iron, nickel, cobalt, manganese, a lanthanide element or an actinide element (See, for example, Par [0056], Tomita).


In regards to claim 7, Yoon as modified above discloses the solder mask comprises a polymer matrix (see, for example, Par [0056], Tomita).

In regards to claim 8, Yoon as modified above discloses all limitations of claim 7 but fails to explicitly and specifically teach that the polymer matrix comprises an epoxy resin, a polyimide, a polyamide or a liquid crystalline polymer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the polymer matrix for the solder mask from an epoxy resin, a polyimide, a polyamide or a liquid crystalline polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claims 9 and 10, Yoon as modified above discloses all limitations of claim 1 except that the magnetic material of the solder mask has a relative magnetic permeability between 5 and 20; and the solder mask has a thickness between 15 microns and 30 microns.
	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relative magnetic permeability of the solder mask between 5 and 20; and thickness between 15 microns and 30 microns, since it has been held that where the general conditions of  a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


In regards to claim 17, Yoon as modified above discloses (See annotated Fig. 9 below, Yoon) placing an inductor (906) comprising a magnetic core over the solder mask (9) and the solder (99) comprises solder-bonding (See the bonding between the solder balls and bonding pads)   a magnetic inductor array (MIA) (906) component to the package substrate (999), wherein the solder mask (9) is between the MIA component (906) and the package substrate (999).


In regards to claim 19, Yoon as modified above discloses a solder mask (9, Yoon) except that the solder mask is in a layer that has a thickness ranging between 15 and 40 microns.
	Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 20, Yoon as modified above discloses the magnetic material comprises magnetic particles in a polymer matrix (see, for example, Par [0056], Tomita).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Bhagat and Tomita as applied to claim 1 above, and further in view of Matsuzaki et al. (US 2002/0090755 A1, hereinafter “Matsuzaki”).

In regards to claim 3, Yoon as modified above discloses all limitations of claim 1 but fails to explicitly teach the magnetic core comprises magnetic particles in a dielectric matrix.
	Matsuzaki while disclosing magnetic core teaches the magnetic core comprises magnetic particles in a dielectric matrix (See, for example, Par [0196]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Yoon by Matsuzaki because making the magnetic core Matsuzaki’s way would help form at a low cost, thereby reducing manufacturing cost of magnetic component. 


Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Bhagat and Tomita as applied to claim 1 above, and further in view of Braunisch (US 2006/0170527 A1, hereinafter “Braunisch”).

In regards to claim 12, 14 and 15, Yoon as modified above discloses all limitations of claim 11 but fails to explicitly teach that the die is a microprocessor die; the integrated circuit is an integrated voltage regulator; and the integrated voltage regulator has any one of a buck converter topology, a boost converter topology, a buck/boost converter topology or a flyback converter topology.
	Braunisch while disclosing a semiconductor device teaches (See, for example, Fig. 12) the die is a microprocessor die (See, for example, Par [0065]); the integrated circuit is an integrated voltage regulator (See, for example, Par [0065]); and the integrated voltage regulator has any one of a buck converter topology, a boost converter topology, a buck/boost converter topology or a flyback converter topology (the integrated voltage regulator is taught by Par [0065]. However, how the structure is made or configured has no significant patentable weight.)

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made further modify Yoon by Braunisch because this would help enhance the channeling flux produced by an electric current while minimizing hysteresis loop. 
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Bhagat, Tomita and Matsuzaki as applied to claim 3 above, and further in view of Roy et al. (US 2010/0163295 A1, hereinafter “Roy”).

In regards to claim 4, Yoon as modified above discloses all limitations of claim 1 except that a substrate core, wherein the inductor loop further comprises third and fourth vias extending through the substrate core and first and second bond pads over the substrate core, the first and second bond pads to couple to a die comprising an integrated voltage regulator.  

Roy discloses (See, for example, Fig. 2A-2B) a substrate core (106), wherein the inductor loop further comprises third and fourth vias (Vias passing through the core 106) extending through the substrate core (106) and first and second bond pads  (118) over the substrate core (106), the first and second bond pads (118) to couple to a die comprising an integrated voltage regulator (see, for example, Par [0019]).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Yoon by Roy because this would help achieve robust electrical performance. 

In regards to claim 5, Yoon as modified above discloses (see, Figs. 16A/16B, Bhagat) the first wire is embedded in the magnetic core (140a) with the magnetic core on a top and bottom surface of the first wire (70/170)..

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Bhagat and Tomita as applied to claim 16 above, and further in view of Roy et al. (US 2010/0163295 A1, hereinafter “Roy”).

In regards to claim 18, Yoon as modified above discloses See annotated Fig. 9 below, Yoon) the MIA component is attached to the land side of the package substrate (999). 
	However, Yoon as modified above fails to explicitly teach that an opposing die side of the package substrate to couple to a die comprising an integrated voltage regulator. 

Roy while disclosing integrated circuit package teaches (see, for example, Fig. 1) an opposing die side of the package substrate to couple to a die (102) comprising an integrated voltage regulator (See, for example, Par [0019]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Yoon by Roy because this would help achieve robust electrical performance. 





    PNG
    media_image1.png
    482
    752
    media_image1.png
    Greyscale


                                           Response to Arguments
Applicant' s arguments with respect to the new amendments in claims 1, 11 and 16 have been considered and are addressed in the (new) rejection stated above.

                                                   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893